Per Curiam.

The declaration is sufficient. Pounds are not a foreign or unknown money of account. The act requires that all accounts arising from proceeding in the courts of justice within this state, except as to bills of costs, and all judgments shall be in dollars, <fcc. This is not an account or demand arising from proceedings in a court of justice, and, therefore, it was not even necessary to state the value in dollars. The court will, as before, ex officio, take notice of the value of pounds ; and in rendering judgment, convert them into dollars. Besides, the value is here stated, and that is sufficient to direct the-judgment.
There must be judgment for the plaintiff.
Judgment for the plaintiff.(a)

(a) See 1 Rev. Stat. of New York, 2d ed. 621.